Title: II. From Albert Gallatin, on or before 13 April 1803
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir
                     
               
                        on or before 13 Apr. 1803
                     
            
            I perceive nothing in the enclosed which should in my opinion require alteration. perhaps something might be added.
            The present aspect of affairs may, ere long, render it necessary that we should, by taking immediate possession, prevent G.B. from doing the same. Hence a perfect knowledge of the posts, establishments & force kept by Spain in upper Louisiana, and also of the most proper station to occupy, for the purpose of preventing effectually the occupying of any part of the Missouri country by G.B., seems important. With that view the present communications of the British with the Missouri, either from the Mississipi, or, which is still more in point, from the waters emptying in Lake Winnipec & generally in Hudson bay, should be well ascertained, as well as the mode in which a small but sufficient force could best be conveyed to the most proper point from whence to prevent any attempt from Lake Winnipec.
            But whatever may be the issue of the present difficulties, the future destinies of the Missouri country are of vast importance to the United States, it being perhaps the only large tract of country, and certainly the first which lying out of the boundaries of the Union will be settled by the people of the U. States. The precise extent, therefore, of the country drained by all the waters emptying into that river, and consequently the length & directions of all the principal branches ought to be, as far as practicable, ascertained as well as that particular branch which may be followed for the purpose of examining the communications with the Pacific Ocean. That tract of country is bounded on the north by the Waters of Hudson’s bay, the extent of which southwardly is tolerably ascertained by Mackenzie & others; Westwardly by the Waters of the Columbia & other rivers emptying into the Pacific, which it is the principal object of this voyage to explore; and southwardly, it is presumed by the waters of Rio Norte. How far these extend Northwardly & confine the waters of the Missouri it is important to know, as their position would generally determine the extent of territory watered by the Missouri. It is presumable, from analogy that the Waters of Hudson’s bay which interlock with the many northerly streams of the Missouri are divided from them by elevated lands interspersed with lakes, but not by any regular chain of mountains. By the same analogy; (for within the United States & known parts of North America the spring of every river north of 42° Latitude issues from a lake, and south of 41° from a mountain;) it is probable that the northern branches of the Rio Norte are separated from the southern streams of the Kansas & Missouri rivers by a chain of mountains running westwardly till it unites with the chain which divides the waters of Missouri & other rivers from those emptying into the Pacific. Hence it is presumable that the distance of that east & west chain from the Missouri will generally show the extent of country watered by this river. And although Cn. L. going westwardly towards his main object may not personally become acquainted with the country lying south of his track, yet so far as he may collect information on that subject & also on the communications with the Rio Norte or other southern rivers if any others, which is not probable, interlocks with the Missouri, it would be a desirable object. The great object to ascertain is whether from its extent & fertility that country is Susceptible of a large population, in the same measure as the corresponding tract on the Ohio. Besides the general opinion which may be formed of its fertility, some more specific instructions on the signs of the soil might be given—the two principal of which are the prevailing species of timber whether oak—beech—or pine—or barren, and the evenness or mountainous & rocky situation of the lands. Those two circumstances do generally determine in America the quantity of soil fit for cultivation in any one large tract of country; for I presume there are no swamps in that part of the world. But several more signs might be added to which the traveller should pay attention.
            I think C. L. ought to take, on the Spanish side of the Illinois settlement, some person who had navigated the Missouri as high as possible & it might not be amiss to try to winter with the traders from that quarter who go to the farthest tribe of Indians in the proper direction. A boat or canoe might be hired there (at the Illinois) to carry up to that spot a sufficient quantity of flour to enable him to winter there with comfort so that his hands should be fresh & in good spirits in the spring.
            Respectfully Your obt. Servt.
            
              Albert Gallatin
            
          